Order entered July 15, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00987-CV

                   IN THE INTEREST OF J.Y.O., A CHILD

                On Appeal from the 469th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 469-53096-2017

                                    ORDER

      Before the Court is appellee’s third motion for extension of time to file his

brief. Appellee seeks a sixteen-day extension.

      We GRANT the motion and ORDER the brief be filed no later than July

30, 2021. Because the brief was first due May 13, 2021, we caution appellee that

further extension requests will not be granted absent exigent circumstances and

failure to file the brief by July 30th may result in the appeal being submitted on

appellant’s brief alone.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE